Case 1:19-cv-04401-JMS-DML Document 19 Filed 03/31/20 Page 1 of 14 PageID #: 125




                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


 AMY MORGAN, individually and on behalf
 of all others similarly situated,
                                                    CASE NO. 1:19-cv-04401-JMS-DML
             Plaintiff,

 v.                                                 Honorable Judge Jane E. Magnus-Stinson

 MIDLAND CREDIT MANGEMENT, INC.,                    Honorable Magistrate Judge Debra
                                                    McVicker Lynch
             Defendant.

                              JOINT CASE MANAGEMENT PLAN

 I.     Parties and Representatives

        A.       Plaintiff, Amy Morgan, individually and on behalf of all others similarly situated
                 Defendant, Midland Credit Management, Inc.

        B.       James C. Vlahakis                            Jennifer W. Weller
                 SULAIMAN LAW GROUP, LTD.                     David M. Schultz
                 2500 S. Highland Avenue, Suite 200           HINSHAW & CULBERTSON LLP
                 Lombard, IL 60148                            151 N. Franklin St., Suite 2500
                 Phone: (630) 581-5456                        Chicago, IL 60606
                 Fax: (630) 575-8188                          Phone: (312) 704-3000
                 jvlahakis@sulaimanlaw.com                    Fax: (312) 704-3001
                 Attorney for Plaintiff                       dschultz@hinshawlaw.com
                                                              jweller@hinshawlaw.com
                                                              Attorneys for Defendant

  II.   Jurisdiction and Statement of Claims

        A.       Plaintiff’s Position. The Court has federal question jurisdiction pursuant to 28
                 U.S.C. § 1331 because Plaintiff has sued Defendant Midland Credit Management,
                 Inc. (“Defendant”) pursuant to the Fair Debt Collection Practices Act, 15 U.S.C. §
                 1692, et seq.

                 Defendant’s Position. It is Defendant’s that arbitration, and not this court, is the
                 proper forum for Plaintiff’s claims.

                 Plaintiff’s Reply. Plaintiff disputes Defendant’s position because Plaintiff does
                 not believe that her claims are subject to arbitration because the subject debt




                                                                                  1026050\305472264.v1
Case 1:19-cv-04401-JMS-DML Document 19 Filed 03/31/20 Page 2 of 14 PageID #: 126




             derives from a credit card that contains a Utah based choice of law provision and
             the court in Ramirez v. Midland Funding, LLC has held that Defendant could not
             seek to arbitrate an FDCPA claim because the arbitration terms involving a
             Synchrony Bank credit card could not be assigned to Defendant under Utah law.
             Ramirez v. Midland Funding, LLC, 2019 U.S. Dist. LEXIS 104038, *4-*6, *13-
             *17, 2019 WL 2568478 (N.D. Ill. June 21, 2019). Here, the operative credit card
             was issued by Synchrony Bank, and upon information and belief, the Synchrony
             Bank cardholder agreement issued to Plaintiff contains a Utah choice of law
             provision.

       B.    Plaintiff’s Statement of Claims. Plaintiff is a “consumer” as defiend by Section
             1692a(3) of the FDCPA. Defendant is a debt collector as defined by Section
             1692a(6) of the FDCPA. Plaintiff claims Defendant attempted to collect a
             consumer debt from her by mailing her a pre-approved offer where the letter was
             mailed inside of an envelope where the transmission envelope next to Plaintiff’s
             address was embossed with the words “IMPORTANT INFORMATION
             ENCLOSED” and “ATTENTION REQUESTED”. In particular, the words
             “IMPORTANT INFORMATION ENCLOSED” formed a circle and the words
             “ATTENTION REQUESTED” were contained within the circle as a slight angle.
             Reading the words “IMPORTANT INFORMATION ENCLOSED” and
             “ATTENTION REQUESTED” caused Plaintiff to suffer from stress and anxiety
             because she knew that the enclosed letter related to a debt show was unable to
             pay. The fact that the Envelope used the words “IMPORTANT INFORMATION
             ENCLOSED” and “ATTENTION REQUESTED” frightened Plaintiff and led her
             to believe that MCM was escalating its collection methods. In Count I, Plaintiff
             asserts that the subject envelope violates § 1962f(8) of the FDCPA. Section
             1692f(8) “[u]sing any language or symbol, other than the debt collector’s address,
             on any envelope when communicating with a consumer by use of the mails or by
             telegram . . . .” In Preston v. Midland Credit Mgmt., 948 F.3d 772 (7th Cir. 2020),
             the Seventh Circuit held that Defendant violated Section 1962f(8) of the FDCPA
             where is sent a collection letter to a consumer where the envelope used the words
             “TIME SENSITIVE DOCUMENT” in large, bold front. Preston v. Midland
             Credit Mgmt., 948 F.3d 772 (7th Cir. 2020) (“Preston”). In Count II, Plaintiff
             alleges that the embossed envelope violates §§ 1962e and 1962f. In Count III,
             Plaintiff alleges that the embossed envelope violates § 1962e(2)(A). In Count IV,
             Plaintiff alleges that the embossed envelope violates § 1962e(10). The court in
             Preston did not determine whether the envelope in question violated §§ 1962e,
             1962e(2)(A), 1962e(10) and 1962f. In Counts V, VI and VII, Plaintiff alleges that
             the pre-approved letter violated §§ 1962e, 1962e(2)(A) and 1962e(10). The court
             in Preston ruled addressed the same form letter and affirmed judgment in favor of
             Defendant. Accordingly, Plaintiff will not pursues relief relative to Counts V, VI
             and VII. In Count VIII, Plaintiff alleges that the pre-approved letter violated §
             1962f. The court in Preston did not address whether a similar form collection
             letter violated §1962f. Accordingly, Plaintiff seeks relief in relation to Count VIII.
             Finally, Count IX alleges that Defendant did not mail the subject letter to Plaintiff
             until several days after the purported mailing date of the subject envelope and


                                               2

                                                                                1026050\305472264.v1
Case 1:19-cv-04401-JMS-DML Document 19 Filed 03/31/20 Page 3 of 14 PageID #: 127




             letter and that Defendant’s conduct violated §§ 1692e, 1692e(2)(A), 1692e(10)
             and 1692f of the FDCPA. Plaintiff does not believe that her claims are subject to
             arbitration because the subject debt derives from a credit card that contains a Utah
             based choice of law provision and the court in Ramirez v. Midland Funding, LLC
             has held that Defendant could not seek to arbitrate an FDCPA claim because the
             arbitration terms involving a Synchrony Bank credit card could not be assigned to
             Defendant under Utah law. Ramirez v. Midland Funding, LLC, 2019 U.S. Dist.
             LEXIS 104038, *4-*6, *13-*17, 2019 WL 2568478 (N.D. Ill. June 21, 2019).
             Here, the operative credit card was issued by Synchrony Bank, and upon
             information and belief, the Synchrony Bank cardholder agreement issued to
             Plaintiff contains a Utah choice of law provision.

       C.    Defendant’s Defenses: Under Preston, all of Plaintiff’s claims except Count I
             should be dismissed by Plaintiff and Plaintiff should be required to produce the
             actual envelope she received instead of relying on a “representative” example
             with the recipient name redacted. (Compl., ¶14). Plaintiff claims “The court in
             Preston did not determine whether the envelope in question violated §§ 1962e,
             1962e(2)(A), 1962e(10) and 1962f [sic].” Preston, however, affirmed the district
             court’s dismissal of the §1692e claims based on the envelope stating, “[h]owever,
             we agree with the district court that the language on the envelope and in the letter
             does not violate §1692e and, therefore, affirm the dismissal of the claims brought
             under that section.” Preston v. Midland Credit Mgmt, 948 F.3d 772, 776 (7th Cir.
             2020). While Plaintiff contends “The court in Preston did not address whether a
             similar form collection letter violated §1962f [sic],” the Plaintiff abandoned that
             claim in the district court. See Preston v. Midland Credit Mgmt, 2018 U.S.Dist.
             LEXIS 149910, *1 n.1 (N.D.Ill. Sept. 4, 2018)(“In response to MCM's motion to
             dismiss, Preston indicates that he is no longer pursuing his claims that the
             discount offer, in combination with the language on the envelope, violates §
             1692f. Doc. 23 at 11 n.1. The Court therefore treats these claims as withdrawn.”).
             Defendant intends to move to compel arbitration of Plaintiff’s claims as soon as it
             is able to obtain the supporting documentation and affidavits and consistent with
             arbitration will request a stay of discovery. Without waiving its intent to move to
             compel arbitration and should the court wish to set a schedule at this time,
             Defendant proposes using 2/5/20 as the Anchor Date (the date the stay was lifted)
             and has set forth its proposed deadlines in parenthesis.

             Plaintiff’s Reply. First, Defendant’s position that “Plaintiff should be required to
             produce the actual envelope she received instead of relying on a “representative”
             example with the recipient name redacted” is not supported by a single case
             citation. That’s because there is no support for Defendant’s position. A debt
             collector cannot ignore or hide its violation because the document in question no
             longer is in a consumer’s possession. Simply stated, (a) Plaintiff knows
             Defendant’s own records will show that it has coded the letter and envelopes that
             it sends. Plaintiff knows this to be the case because other more forth coming
             defense counsel have identified how MCM tracks the letters and envelopes. And
             (b), Plaintiff’s testimony is just as good as MCM’s record custodian. Additionally,


                                               3

                                                                               1026050\305472264.v1
Case 1:19-cv-04401-JMS-DML Document 19 Filed 03/31/20 Page 4 of 14 PageID #: 128




              Defendant’s position (a) ignores the fact that the Plaintiff in Preston raised
              different claims than what is being raised in the present case. Mr. Preston did not
              contend that the envelope in question (on its own) violated §§ 1962e,
              1962e(2)(A), 1962e(10) and 1962f. Plaintiff in this case is free to argue this
              theory. Further, the fact that Mr. Preston may have abandoned his § 1962f does
              not mean that Plaintiff must do so in this case. Further, Plaintiff is at a loss to
              understand why Defendant claims that it “intends to move to compel arbitration of
              Plaintiff’s claims as soon as it is able to obtain the supporting documentation and
              affidavits and consistent with arbitration will request a stay of discovery.” What
              has Defendant been doing all this time? Why can’t Defendant produce the subject
              arbitration agreement? Plaintiff


 III.   Pretrial Pleadings and Disclosures

        A.    Plaintiff’s proposal. The parties shall serve their Fed. R. Civ. P. 26 initial
              disclosures on or before April 7, 2020.

              (Defendant’s position is 6/5/20).

              Plaintiff’s Reply. It should not be that difficult for Defendant to issue Rule 26
              Initial Disclosures where Defendant’s disclosures should produce the operative
              arbitration agreement.

        B.    Plaintiff’s proposal. Plaintiff(s) shall file preliminary witness and exhibit lists on
              or before April 21, 2020.

              (Defendant’s position is 6/12/20).

              Plaintiff’s Reply. Plaintiff is ready to issue her disclosures.

        C.    Plaintiff’s proposal. Defendant(s) shall file preliminary witness and exhibit lists
              on or before April 21, 2020.

              (Defendant’s position is 6/19/20).

              Plaintiff’s Reply. It cannot be that difficult for Defendant to disclose its
              witnesses and exhibits – this case relates to a small set of records. In particular,
              Defendant should be able to identify witnesses and documents that support its
              purported claim to arbitration.

        D.    All motions for leave to amend the pleadings and/or to join additional parties shall
              be filed on or before July 5, 2020 (the parties agree).




                                                4

                                                                                  1026050\305472264.v1
Case 1:19-cv-04401-JMS-DML Document 19 Filed 03/31/20 Page 5 of 14 PageID #: 129




       D.    Plaintiff(s) shall serve Defendant(s) (but not file with the Court) a statement of
             special damages, if any, and make a settlement proposal, on or before
             June 30, 2020.

             Defendant’s position. Defendant(s) shall serve on the Plaintiff(s) (but not file
             with the Court) a response thereto within 30 days after receipt of the proposal. (by
             7/5/20).

             This date is agreed to by Plaintiff.

       E.    Except where governed by paragraph (G) below, expert witness disclosure
             deadlines shall conform to the following schedule: Plaintiff(s) shall disclose the
             name, address, and vita of any expert witness, and shall serve the report required
             by Fed. R. Civ. P. 26(a)(2) on or before October 30, 2020.

             Defendant’s position. (2/5/21). Defendant(s) shall disclose the name, address,
             and vita of any expert witness, and shall serve the report required by Fed. R. Civ.
             P. 26(a)(2) on or before November 30, 2020 (3/5/21) or if Plaintiff has disclosed
             no experts, Defendant(s) shall make its expert disclosure on or before November
             30, 2020 (3/5/21).

             Plaintiff’s Reply. There is no reason to delay expert discovery by nearly a year.

       G.    Notwithstanding the provisions of paragraph (F), above, if a party intends to use
             expert testimony in connection with a motion for summary judgment to be filed
             by that party, such expert disclosures must be served on opposing counsel no later
             than 90 days prior to the dispositive motion deadline. If such expert disclosures
             are served the parties shall confer within 7 days to stipulate to a date for
             responsive disclosures (if any) and completion of expert discovery necessary for
             efficient resolution of the anticipated motion for summary judgment. The parties
             shall make good faith efforts to avoid requesting enlargements of the dispositive
             motions deadline and related briefing deadlines. Any proposed modifications of
             the CMP deadlines or briefing schedule must be approved by the Court.

       H.    Any party who wishes to limit or preclude expert testimony at trial shall file any
             such objections on or before December 30, 2020 Any party who wishes to
             preclude expert witness testimony at the summary judgment stage shall file any
             such objections with their responsive brief within the briefing schedule
             established by S.D. Ind. L.R. 56-1.

             All parties shall file and serve their final witness and exhibit lists on or before
             December 30, 2020. This list should reflect the specific potential witnesses the
             party may call at trial. It is not sufficient for a party to simply incorporate by
             reference “any witness listed in discovery” or such general statements. The list of
             final witnesses shall include a brief synopsis of the expected testimony.



                                               5

                                                                                1026050\305472264.v1
Case 1:19-cv-04401-JMS-DML Document 19 Filed 03/31/20 Page 6 of 14 PageID #: 130




                   Defendant’s position: (4/5/21).

                   Plaintiff’s Reply. There is no reason to delay production by more than a year.

          J.       Any party who believes that bifurcation of discovery and/or trial is appropriate
                   with respect to any issue or claim shall notify the Court as soon as practicable.

          K.       Discovery of electronically stored information (“ESI”). If either party is seeking
                   the production of a substantial volume of ESI, then complete the ESI Supplement
                   to the Report of the Parties’ Planning Meeting (also available in MS Word on the
                   court’s website at http://www.insd.uscourts.gov/case-management-plans).

                   If the parties believe that a substantial volume of ESI will not be produced in the
                   case, the parties should include herein a brief description of the information
                   anticipated to be sought in discovery in the case and include (1) the parties’
                   agreement regarding the format in which ESI will be produced (including whether
                   the production will include metadata), (2) a description of any other issues the
                   parties believe may be relevant to discovery in the case, and (3) either the
                   following claw back provision or the language of any alternative provision being
                   proposed:

                            In the event that a document protected by the attorney-client
                            privilege, the attorney work product doctrine or other applicable
                            privilege or protection is unintentionally produced by any party to
                            this proceeding, the producing party may request that the document
                            be returned. In the event that such a request is made, all parties to
                            the litigation and their counsel shall promptly return all copies of
                            the document in their possession, custody, or control to the
                            producing party and shall not retain or make any copies of the
                            document or any documents derived from such document. The
                            producing party shall promptly identify the returned document on a
                            privilege log. The unintentional disclosure of a privileged or
                            otherwise protected document shall not constitute a waiver of the
                            privilege or protection with respect to that document or any other
                            documents involving the same or similar subject matter.

 IV.      Discovery1 and Dispositive Motions




 1
     The term “completed,” as used in Section IV.C, means that counsel must serve their discovery requests in
     sufficient time to receive responses before this deadline. Counsel may not serve discovery requests within the
     30-day period before this deadline unless they seek leave of Court to serve a belated request and show good
     cause for the same. In such event, the proposed belated discovery request shall be filed with the motion, and the
     opposing party will receive it with service of the motion but need not respond to the same until such time as the
     Court grants the motion.

                                                           6

                                                                                                 1026050\305472264.v1
Case 1:19-cv-04401-JMS-DML Document 19 Filed 03/31/20 Page 7 of 14 PageID #: 131




       Due to the time and expense involved in conducting expert witness depositions and other
       discovery, as well as preparing and resolving dispositive motions, the Court requires
       counsel to use the CMP as an opportunity to seriously explore whether this case is
       appropriate for such motions (specifically including motions for summary judgment),
       whether expert witnesses will be needed, and how long discovery should continue. To
       this end, counsel must select the track set forth below that they believe best suits this
       case. If the parties are unable to agree on a track, the parties must: (1) state this fact in
       the CMP where indicated below; (2) indicate which track each counsel believes is most
       appropriate; and (3) provide a brief statement supporting the reasons for the track each
       counsel believes is most appropriate. If the parties are unable to agree on a track, the
       Court will pick the track it finds most appropriate, based upon the contents of the CMP
       or, if necessary, after receiving additional input at an initial pretrial conference.

       A.     Does any party believe that this case may be appropriate for summary judgment
              or other dispositive motion? If yes, the party(ies) that expect to file such a motion
              must provide a brief statement of the factual and/or legal basis for such a motion.

              Plaintiff’s Position: Yes, Plaintiff believes this case may be appropriate for
              summary judgment and/or judgment on the pleadings in light of the Preston ruling
              where the Seventh Circuit held that a similarly marked envelope violated Section
              1692f(8) of the FDCPA.

              Defendant’s Position: Given Plaintiff’s statement of the claims Plaintiff intends
              to pursue, Defendant believes this case may be appropriate for summary
              judgment.


       B.     On or before August 23, 2020 [no later than 7 days after the non-expert discovery
              deadline](12/12/21), and consistent with the certification provisions of Fed. R.
              Civ. P. 11(b), the party with the burden of proof shall file a statement of the
              claims or defenses it intends to prove at trial, stating specifically the legal theories
              upon which the claims or defenses are based.

       C.     Select the track that best suits this case:

              Plaintiff’s Position.   X Track 2: Dispositive motions are expected and shall
              be filed by September 30, 2020.

              (Defendant’s Position, 2/5/21);

              Plaintiff’s Position.       non-expert witness discovery and discovery relating to
              liability issues shall be completed by August 30, 2020

              (Defendant’s Position, 12/5/21);




                                                  7

                                                                                   1026050\305472264.v1
Case 1:19-cv-04401-JMS-DML Document 19 Filed 03/31/20 Page 8 of 14 PageID #: 132




              c Expert witness discovery and discovery relating to damages shall be completed
              by January 30, 2021

              (Defendant’s Position, 5/5/21).

              Plaintiff’s Position. All remaining discovery shall be completed by no later than
              16 months from Anchor Date: February 28, 2021

              (Defendant’s Position, 6/5/21).

              Plaintiff’s Reply. There is no reason to accept the dates proposed by Defendant.

              Both parties agree: Absent leave of Court, and for good cause shown, all issues
              raised on summary judgment under Fed. R. Civ. P. 56 must be raised by a party in
              a single motion.

 V.    Pre-Trial/Settlement Conferences

       At any time, any party may call the Judge's Staff to request a conference, or the Court
       may sua sponte schedule a conference at any time. The presumptive time for a settlement
       conference is no later than 30 days before the close of non-expert discovery. The parties
       are encouraged to request an earlier date if they believe the assistance of the Magistrate
       Judge would be helpful in achieving settlement.

       Plaintiff’s Position: Plaintiff desires a settlement conference at the eaerlierst possible
       date.

       Defendant’s Position: Given Defendant’s intent to move to compel arbitration and the
       status of related cases filed by counsel against this Defendant, Defendant does not desire
       a settlement conference at this time.

       Plaintiff’s Reply to Defendant’s Position. Defendant’s position in opposition to
       settlement make zero sense. Defendant lost before the 7th Circuit relative to the envelope
       in question. Further, Plaintiff does not believe that her claims are subject to arbitration
       because the subject debt derives from a credit card that contains a Utah based choice of
       law provision and the court in Ramirez v. Midland Funding, LLC has held that Defendant
       could not seek to arbitrate an FDCPA claim because the arbitration terms involving a
       Synchrony Bank credit card could not be assigned to Defendant under Utah law. Ramirez
       v. Midland Funding, LLC, 2019 U.S. Dist. LEXIS 104038, *4-*6, *13-*17, 2019 WL
       2568478 (N.D. Ill. June 21, 2019). Here, the operative credit card was issued by
       Synchrony Bank, and upon information and belief, the Synchrony Bank cardholder
       agreement issued to Plaintiff contains a Utah choice of law provision. To date,
       Defendant has refused Plaintiff’s reasonable requests to produce the purported arbitration
       agreement. On 12/9/19, Plaintiff sent a demand to Defendant which Defendant ignored.
       Plaintiff reserves the right to seek fees pursuant to FRCP 11 and 28 U.S.C. § 1927 for
       Defendant’s vexatious litigation tactics.


                                                 8

                                                                                  1026050\305472264.v1
Case 1:19-cv-04401-JMS-DML Document 19 Filed 03/31/20 Page 9 of 14 PageID #: 133




 VI.    Trial Date

        The parties request a trial date in May, 2021 [month/year] Defendant proposes
        (September, 2021). The trial is by jury and is anticipated to take 2 days. Counsel should
        indicate here the reasons that a shorter or longer track is appropriate. While all dates
        herein must be initially scheduled to match the presumptive trial date, if the Court agrees
        that a different track is appropriate, the case management order approving the CMP plan
        will indicate the number of months by which all or certain deadlines will be extended to
        match the track approved by the Court.

 VII.   Referral to Magistrate Judge

        A.     Case. At this time, all parties do not consent to refer this matter to the currently
               assigned Magistrate Judge pursuant to 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for
               all further proceedings including trial.

        B.     Motions. The parties may also consent to having the assigned Magistrate Judge
               rule on motions ordinarily handled by the District Judge, such as motions to
               dismiss, for summary judgment, or for remand. If all parties consent, they should
               file a joint stipulation to that effect. Partial consents are subject to the approval of
               the presiding district judge.

               The parties do not consent at this time.

 VIII. Required Pre-Trial Preparation

        A.     TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE, the
               parties shall:

               1.      File a list of trial witnesses, by name, who are actually expected to be
                       called to testify at trial. This list may not include any witnesses not on a
                       party’s final witness list filed pursuant to Section III.I.

               2.      Number in sequential order all exhibits, including graphs, charts and the
                       like, that will be used during the trial. Provide the Court with a list of
                       these exhibits, including a description of each exhibit and the identifying
                       designation. Make the original exhibits available for inspection by
                       opposing counsel. Stipulations as to the authenticity and admissibility of
                       exhibits are encouraged to the greatest extent possible.

               3.      Submit all stipulations of facts in writing to the Court. Stipulations are
                       always encouraged so that at trial, counsel can concentrate on relevant
                       contested facts.




                                                  9

                                                                                   1026050\305472264.v1
Case 1:19-cv-04401-JMS-DML Document 19 Filed 03/31/20 Page 10 of 14 PageID #: 134




              4.   A party who intends to offer any depositions into evidence during the
                   party's case in chief shall prepare and file with the Court and copy to all
                   opposing parties either:

                   a.      brief written summaries of the relevant facts in the depositions that
                           will be offered. (Because such a summary will be used in lieu of
                           the actual deposition testimony to eliminate time reading
                           depositions in a question and answer format, this is strongly
                           encouraged.); or

                   b.      if a summary is inappropriate, a document which lists the portions
                           of the deposition(s), including the specific page and line numbers,
                           that will be read, or, in the event of a video-taped deposition, the
                           portions of the deposition that will be played, designated
                           specifically by counter-numbers.

              5.   Provide all other parties and the Court with any trial briefs and motions in
                   limine, along with all proposed jury instructions, voir dire questions, and
                   areas of inquiry for voir dire (or, if the trial is to the Court, with proposed
                   findings of fact and conclusions of law).

              6.   Notify the Court and opposing counsel of the anticipated use of any
                   evidence presentation equipment.

        B.    ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the
              parties shall:

              1.   Notify opposing counsel in writing of any objections to the proposed
                   exhibits. If the parties desire a ruling on the objection prior to trial, a
                   motion should be filed noting the objection and a description and
                   designation of the exhibit, the basis of the objection, and the legal
                   authorities supporting the objection.

              2.   If a party has an objection to the deposition summary or to a designated
                   portion of a deposition that will be offered at trial, or if a party intends to
                   offer additional portions at trial in response to the opponent's designation,
                   and the parties desire a ruling on the objection prior to trial, the party shall
                   submit the objections and counter summaries or designations to the Court
                   in writing. Any objections shall be made in the same manner as for
                   proposed exhibits. However, in the case of objections to video-taped
                   depositions, the objections shall be brought to the Court's immediate
                   attention to allow adequate time for editing of the deposition prior to trial.

              3.   File objections to any motions in limine, proposed instructions, and voir
                   dire questions submitted by the opposing parties.



                                              10

                                                                                1026050\305472264.v1
Case 1:19-cv-04401-JMS-DML Document 19 Filed 03/31/20 Page 11 of 14 PageID #: 135




               4.      Notify the Court and opposing counsel of requests for separation of
                       witnesses at trial.

  IX.   Other Matters

        As discussed on the parties’ status conference that took place on March 10, 2020, the
        Court recognized that Plaintiff should defer filing for class certification until such time as
        Defendant determines that it is or is not moving to compel arbitration. Defendant intends
        to move to compel arbitration as soon as practicable given the international emergency.

        Plaintiff’s Response: While Plaintiff is cognizant of the global pandeminc, debt
        collection continues as usual for the world’s largest debt buyer. Plaintiff disputes
        Defendant’s position because Plaintiff does not believe that her claims are subject to
        arbitration because the subject debt derives from a credit card that contains a Utah based
        choice of law provision and the court in Ramirez v. Midland Funding, LLC has held that
        Defendant could not seek to arbitrate an FDCPA claim because the arbitration terms
        involving a Synchrony Bank credit card could not be assigned to Defendant under Utah
        law. Ramirez v. Midland Funding, LLC, 2019 U.S. Dist. LEXIS 104038, *4-*6, *13-*17,
        2019 WL 2568478 (N.D. Ill. June 21, 2019). Here, the operative credit card was issued
        by Synchrony Bank, and upon information and belief, the Synchrony Bank cardholder
        agreement issued to Plaintiff contains a Utah choice of law provision. Most importantly,
        what has Defendant and its counsel done to conjure up the purported cardholder
        agreement and related affidavits since Preston v. Midland was decided against Defendant
        – just over two months ago. Even before the pandemic was finally recognized, what did
        Defendant do to produce the documents? Nothing is the simple and honest answer.
        Despite numerous requests, counsel for Defendant is taking a “no prisoners” approach to
        litigation. Meaning, Defendant will not even informally produce the operative cardholder
        agreement. What is Defendant hiding? Simply stated, Defendant’s approach is contrary to
        FRCP 1 and FRCP 11.




  Dated: March 30, 2020

  /s/ James C. Vlahakis                                        /s/ Jennifer W. Weller
  James C. Vlahakis                                            Jennifer W. Weller
  SULAIMAN LAW GROUP, LTD.                                     David M. Schultz
  2500 S. Highland Avenue, Suite 200                           HINSHAW & CULBERTSON LLP
  Lombard, IL 60148                                            151 N. Franklin St., Suite 2500
  Phone: (630) 581-5456                                        Chicago, IL 60606
  Fax: (630) 575-8188                                          Phone: (312) 704-3000
  jvlahakis@sulaimanlaw.com                                    Fax: (312) 704-3001
  Attorney for Plaintiff                                       dschultz@hinshawlaw.com
                                                               jweller@hinshawlaw.com


                                                  11

                                                                                   1026050\305472264.v1
Case 1:19-cv-04401-JMS-DML Document 19 Filed 03/31/20 Page 12 of 14 PageID #: 136




                                                 Attorneys for Defendant




                                       12

                                                                   1026050\305472264.v1
Case 1:19-cv-04401-JMS-DML Document 19 Filed 03/31/20 Page 13 of 14 PageID #: 137




  ******************************************************************************


              PARTIES APPEARED IN PERSON/BY COUNSEL ON                    FOR A
              PRETRIAL/STATUS CONFERENCE.

              APPROVED AS SUBMITTED.

              APPROVED AS AMENDED.

              APPROVED AS AMENDED PER SEPARATE ORDER.

              APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE
              SHORTENED/LENGTHENED BY ______________ MONTHS.


              APPROVED, BUT THE DEADLINES SET IN SECTION(S)
              _______________ OF THE PLAN IS/ARE SHORTENED/LENGTHENED BY
              ______________ MONTHS.


              THIS MATTER IS SET FOR TRIAL BY                   ON
              _____________________________. FINAL PRETRIAL CONFERENCE IS
              SCHEDULED FOR ____________________________________ AT     .M.,
              ROOM                   .


              A SETTLEMENT/STATUS CONFERENCE IS SET IN THIS CASE FOR
                               AT       .M. COUNSEL SHALL APPEAR:

                                        IN PERSON IN ROOM          ; OR

                                        BY TELEPHONE, WITH COUNSEL FOR
                          INITIATING THE CALL TO ALL OTHER PARTIES AND
                          ADDING THE COURT JUDGE AT (____)
                          ___________________; OR

                                        BY TELEPHONE, WITH COUNSEL
                          CALLING THE JUDGE'S STAFF AT (____)
                          ___________________;


              DISPOSITIVE MOTIONS SHALL BE FILED NO LATER THAN
              _____________________




                                        13

                                                                 1026050\305472264.v1
Case 1:19-cv-04401-JMS-DML Document 19 Filed 03/31/20 Page 14 of 14 PageID #: 138




           Upon approval, this Plan constitutes an Order of the Court. Failure to comply with an
  Order of the Court may result in sanctions for contempt, or as provided under Fed. R. Civ. P. 16-
  1(f), to and including dismissal or default.

         APPROVED AND SO ORDERED.




  ________________________                            ___________________________________
  Date                                                U. S. District Court
                                                      Southern District of Indiana




                                                 14

                                                                                 1026050\305472264.v1
